Walker, J.
The sufficiency of the indictment in this •case depends upon whether the word gambling may be *48substituted for the word gaming, as adjectives qualifying-the noun “house.” We think the words are equivalent in this sense, under Article 2034, Paschal’s Digest, which declares that any thing or act that would be deemed a nuisance at common law shall be indictable as a misdemeanor under the statute. This indictment is good, and the court erred in quashing it.
The judgment is therefore reversed and the cause remanded.
Reversed and remanded.